                  Case 19-12551-CSS           Doc 140      Filed 12/12/19       Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                          )
    In re:                                                ) Chapter 11
                                                          )
    ANNA HOLDINGS, INC., et al., 1                        ) Case No. 19-12551 (CSS)
                                                          )
                            Debtors.                      ) (Jointly Administered)
                                                          )

        AMENDED NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
          ON DECEMBER 16, 2019 AT 1:00 P.M. (PREVAILING EASTERN TIME) 2

1.           Debtors’ Second Amended Joint Prepackaged Chapter 11 Plan of Reorganization
             [Docket No. 111; Filed 12/3/2019]

             Related Documents:

                   A.     Debtors’ First Amended Joint Prepackaged Chapter 11 Plan of
                          Reorganization [Docket No. 4; Filed 12/1/2019]

                   B.     Disclosure Statement for the Debtors’ First Amended Joint Prepackaged
                          Chapter 11 Plan of Reorganization [Docket No. 5; Filed 12/1/2019]

                   C.     Notice of Filing of the Debtors’ First Amended Joint Prepackaged Chapter
                          11 Plan of Reorganization [Docket No. 6; Filed 12/1/2019]

                   D.     Notice of Filing of the Disclosure Statement for the Debtors’ First Amended
                          Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 7; Filed
                          12/1/2019]

                   E.     Preliminary Declaration of James Daloia of Prime Clerk LLC Regarding
                          the Solicitation of Votes and Tabulation of Ballots Cast on the Debtors’
                          First Amended Joint Prepackaged Chapter 11 Plan of Reorganization
                          [Docket No. 33; Filed 12/2/2019]


1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the debtor entities and
      the last four digits of their federal tax identification numbers is not provided herein. A complete list
      may be obtained on the website of the Debtors’ claims and noticing agent at
      https://cases.primeclerk.com/Acosta. The location of the Debtors’ service address is: 6600 Corporate
      Center Parkway, Jacksonville, Florida 32216.

2     Any party who wishes to attend telephonically is required to make arrangements through CourtCall by
      telephone (866-582-6878) or by facsimile (866-533-2946).



PHIL1 8566629v.1
               Case 19-12551-CSS        Doc 140     Filed 12/12/19    Page 2 of 3



                   F.   Notice of Plan Supplement for the Debtors’ First Amended Joint
                        Prepackaged Chapter 11 Plan of Reorganization [Docket No. 77; Filed
                        12/2/2019]

                   G.   Order (I) Scheduling a Combined Disclosure Statement Approval and Plan
                        Confirmation Hearing, (II) Approving the Solicitation Procedures and
                        Dates, Deadlines, and Notices Related Thereto, (III) Approving the Equity
                        Rights Offering Procedures and Related Materials, (IV) Directing that a
                        Meeting of Creditors Not Be Convened, (V) Waiving the Requirement of
                        Filing Statements of Financial Affairs and Schedules of Assets and
                        Liabilities, and (VI) Granting Related Relief [Docket No. 98; Filed
                        12/3/2019]

                   H.   Notice of Filing of Proposed Findings of Fact, Conclusions of Law, and
                        Order Approving Debtors’ Second Amended Joint Prepackaged Chapter 11
                        Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Court
                        [Docket No. 130; Filed 12/10/2019]

                   I.   Notice of First Amended Plan Supplement for the Debtors’ First Amended
                        Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 136;
                        Filed 12/11/2019]

                   J.   Supplemental Declaration of James Daloia of Prime Clerk LLC
                        Regarding the Solicitation of Votes and Tabulation of Ballots Cast on
                        the Debtors’ First Amended Joint Prepackaged Chapter 11 Plan of
                        Reorganization [Docket No. 138; Filed 12/10/2019]

        Response Deadline:     December 12, 2019 at 10:00 a.m.

        Responses Received:

                   A.   Smith County, Irving ISD, Dallas County, Harris County’s Objection to
                        Confirmation of Plan [Docket No. 125; Filed 12/9/2019]

        Status:         This matter is going forward. The sole filed objection at Docket No.
                        125 has been resolved and the Debtors anticipate that it will be
                        withdrawn prior to or at the hearing. The Debtors received informal
                        comments to the plan and proposed confirmation from the Office of the
                        United States Trustee that have been resolved and which will be
                        reflected in a revised proposed form of confirmation order that will be
                        filed with the Court. This matter is going forward.




                                                2

PHIL1 8566629v.1
               Case 19-12551-CSS   Doc 140       Filed 12/12/19   Page 3 of 3




  Dated: December 12, 2019         /s/ Domenic E. Pacitti
  Wilmington, Delaware             Domenic E. Pacitti (DE Bar No. 3989)
                                   Michael W. Yurkewicz (DE Bar No. 4165)
                                   Sally E. Veghte (DE Bar No. 4762)
                                   KLEHR HARRISON HARVEY BRANZBURG LLP
                                   919 N. Market Street, Suite 1000
                                   Wilmington, Delaware 19801
                                   Telephone:    (302) 426-1189

                                   - and -

                                   Edward O. Sassower, P.C.
                                   Joshua A. Sussberg, P.C. (admitted pro hac vice)
                                   Christopher T. Greco, P.C. (admitted pro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Ave
                                   New York, New York 10022
                                   Telephone:     (212) 446-4800
                                   Facsimile:     (212) 446-4900

                                   - and -

                                   Spencer A. Winters (admitted pro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle
                                   Chicago, Illinois 60654
                                   Telephone:     (312) 862-2000
                                   Facsimile:     (312) 862-2200

                                   Proposed Co-Counsel to the Debtors and Debtors in
                                   Possession




                                             3

PHIL1 8566629v.1
